DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gur et al. (US 20190102003).

As to claim 1, Gur discloses a sensing method of a touch display apparatus (Fig. 1), comprising:
sensing a first touch source at a first time point (Fig. 4: sensing finger, [0049]); 
transferring a first sensing signal of the first touch source to a CPU at the first time point (Fig. 4: finger detected, engage finger mode, [0049]); 
sensing a second touch source at a second time point (Fig. 4: sensing pen, [0050]); 
transferring a second sensing signal of the second touch source to the CPU at the second time point (Fig. 4: pen detected, engage pen mode, [0050])); and 
stopping transferring the second sensing signal at a third time point (Fig. 4: pen undetected, [0051]), and the second touch source is away from the touch display device at a fourth time point (Fig. 4: pen removed, [0051]); 
wherein the second time point is earlier than the third time point, the third time point is earlier than the fourth time point, and the first touch source is different from the second touch source (Fig. 4, [0049] – [0051]). 
As to claim 2, Gur teaches the sensing method of claim 1, further comprising switching a synchronization signal from a first level to a second level different form the first level at the first time point so as to stop transferring the second sensing signal at the third time point (Fig. 4, [0043], [0051]). 
As to claim 3, Gur teaches the sensing method of claim 2, wherein the first time point is earlier than the second time point (Fig. 4, [0049] – [0051]). 
As to claim 4, Gur teaches the sensing method of claim 2, wherein the second time point is earlier than the first time point, and the first time point is earlier than the third time point (Fig. 4, [0049] – [0051]). 
As to claim 5, Gur teaches the sensing method of claim 2, wherein when the touch display device is in a stylus mode, a CPU mode corresponding to the second touch source is in a standby mode at the third time point (Fig. 4, [0043]: sleep mode). 
As to claim 6, Gur teaches the sensing method of claim 2, further comprising: when the first touch source is not sensed, the synchronization signal is switched from the second level to the first level (Fig. 4, [0043], [0051]). 
As to claim 7, Gur teaches the sensing method of claim 1, wherein when the touch display device is in a finger touch mode, the CPU is in a standby mode at the third time point (Fig. 4, [0043]: sleep mode). 
As to claim 8, Gur teaches the sensing method of claim 1, wherein sensing the first touch source further comprising: measuring a first signal and a second signal by a first sensing element of the touch display device; measuring a third signal by a second sensing element of the touch display device; and selecting an intersection between the second signal from the first sensing element and the third signal from the second sensing element so as to identify a touch region of the first touch source. 
As to claim 9, Gur teaches the sensing method of claim 8, wherein sensing the second touch source further comprising: selecting an intersection between the first signal from the first sensing element and the third signal from the second sensing element so as to identify a touch region of a finger. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Gur et al. (US 20190102003) in view of Choi et al. (US 20190278399).

As to claim 10, Gur teaches a touch display apparatus having a sensing method of claim 1, comprising: a first sensing element (Fig. 1(112)); a second sensing element located below the first sensing element (Fig. 1(104)).  
Gur does not specifically teach a flexible display device located between the first sensing element and the second sensing element; and a cover located above the first sensing element. 
Choi teaches a flexible display device (Fig. 5(310), [0110]: flexible display) located between the first sensing element (Fig. 5(330): touch sensor) and the second sensing element (Fig. 5(320): pressure sensor); and a cover (Fig. 5(350)) located above the first sensing element (Fig. 5(330): touch sensor, [0116]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gur’s touch display device by incorporating Choi’s idea of including flexible display in order to construct flexible touch display device. 

Allowable Subject Matter
8.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  The cited references have failed to teach “measuring a first signal and a second signal by a first sensing element of the touch display device; measuring a third signal by a second sensing element of the touch display device; and selecting an intersection between the second signal from the first sensing element and the third signal from the second sensing element so as to identify a touch region of the first touch source” in combination with other limitations of claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628